DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9704283. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained below and with reference to the following table.
Note the similarities indicated in bold between the two claims in the table below.
Conflicting US Patent No. 9704283
Pending Application 16562319
Claim 14. 
A method for use in rendering a computer graphics image from 3-D scene data comprising one or more geometrical objects, comprising:
     providing in a computer graphics processing system a hierarchical acceleration structure comprising elements that each bound a respective portion of a 3-D scene defined by said 3-D scene data, and which collectively bound the one or more objects;
     providing in said computer graphics processing system a 3-D grid of volume elements in the 3-D scene, each volume element associated with data representative of light energy propagating from that volume element;
identifying a point on a surface of an object in the 3-D scene for which shading information is to be provided;
defining one or more rays to be emitted from the point, each ray including a respective spreading factor;
determining a respective threshold distance for each of the rays based on the spreading factor for that ray; wherein the threshold specifies a range, ending with a maximum distance from the point;
tracing, by a processor, each of the one or more rays in the 3-D scene by traversing the hierarchical acceleration structure to identify a respective closest intersection, if any, that is within the maximum distance defined by the threshold distance from the point on the surface, and shading such intersection to produce shading information;
for each ray, if no intersection was identified within the maximum distance, then sampling the 3-D grid of volume elements that are within a conic section of the ray defined by a direction of the ray and the spreading factor and outside of the maximum distance from the point on the surface;
for each ray, if the closest intersection is in the range of the threshold, then blending shading information produced for the detected intersection with information from samples taken of the 3-D grid of volume elements that are within the range of the threshold; and
producing shading information for the point on the surface, using one or more of shading information produced for a detected intersection and sampled light information from the 3-D grid of volume elements, wherein said shading information is used in rendering said computer graphics image.


A method for determining lighting information for use in rendering a scene, the method comprising: 












identifying a location for which lighting information is to be obtained; 










taking one or more point samples of illumination arriving at the location; 






determining one or more volume samples for lighting conditions that may affect the location; establishing a distance restriction on the volume samples to a distance outside of a defined radius from the location; 



performing point sampling and volume sampling and weighting close point samples higher than other obtained samples; and 

combining the results of point sampling and volume sampling to produce lighting information for the location.


Thus it can be seen that the instant claim 1 is merely a broader version of the conflicting patented claim 14 and thus is effectively a genus to the species recited in claim 14 of the conflicting patent.  The more specific claim 14 of the conflicting patent thus anticipates the claimed genus in the pending application as the conflicting claims perform the method of claim 1 of the pending application when running the more specific implementation.  In conflicting claim 14, the differences between the claims are more specific limitations in the conflicting claim, but the functions performed in the 
Note that similar reasoning applies to independent claim 11 which is at least as broad as claim 1 which is anticipated by the conflicting claim as explained above.
The following table illustrates the remaining corresponding conflicting claims between the pending application and the conflicting patent, in each case the conflicting claims anticipating the broader claims of the pending application such that one of ordinary skill in the art when reading the conflicted claims would at once envisage the invention claimed in the pending application. (MPEP 804 (2)(B)(1)).
Conflicting Patent 9704283
Pending Application 16562319
14
2
14
3
14
4
14
5
14
6


14
7
14
8
14
9
14
10
14
11

12
14
13
14
14
14
15
14
16
14
17
14
18
14
19
14
20


In the above dependent claims, it can be seen that for each claim, the corresponding functions are already contained within the conflicting claim 14 such that in each case claim 14 again anticipates each of the claims noted above as the same functions are performed by the conflicting method of claim 14 as are performed in the system and method of claims 1-20 of the pending application.  This is because the distance restrictions and further limitations are within the more specific limitations of claim 14 of the conflicting patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending application 16562279. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained below and with reference to the following table.
Note the similarities indicated in bold between the two claims in the table below.
Conflicting Application 16562279
Pending Application 16562319
Claim 1. 
A system for producing rendering outputs from a 3-D scene, comprising:   
     one or more non-transitory memories storing data representing one or more sets of volume elements, the data describing transport of light from within that volume element definition data for the 3-D scene, and data representing geometry located in the 3-D scene;
          an acceleration structure comprising elements bounding respective selections of the geometry located in the 3-D scene;
a ray tracing module for tracing rays in the 3-D scene, coupled for retrieving elements of the acceleration structure during traversal of rays therein;
a ray shading module for shading intersections between rays and geometry in the 3-D scene;
a volume sampling module for accessing light transport data from selections of the sets of volume elements; and

a controller for producing shading information for a location by conducting one or more point sampling operations using the ray tracing and ray shading modules and one or more volume sampling operations using the volume sampling module.
Claim 2. 
The system for producing rendering outputs from a 3-D scene of Claim 1, wherein the controller is operable to define a respective one or more rays for each point sampling operation, each ray associated with a respective spreading factor and a maximum distance that is less than an extent of the 3-D scene, and each point sampling operation comprises tracing the rays for that point sampling operation only to the maximum distance.
Claim 3.
The system for producing rendering outputs from a 3 -D scene of Claim 2, wherein the controller is operable to define volume sampling operation for each ray and define a conic section for each ray, based on the spreading factor associated with that ray.

A method for determining lighting information for use in rendering a scene, the method comprising: 




















identifying a location for which lighting information is to be obtained; taking one or more point samples of illumination arriving at the location; determining one or more volume samples for lighting conditions that may affect the location; 

establishing a distance restriction on the volume samples to a distance outside of a defined radius from the location; performing point sampling and volume sampling and weighting close point samples higher than other obtained samples; and combining the results of point sampling and volume sampling to produce lighting information for the location.


Thus it can be seen that the instant claim 1 is merely a broader version of the conflicting pending claim 3 for example and thus is effectively a genus to the species recited in claim 3 of the conflicting patent.  The more specific claim 3 of the conflicting patent thus anticipates the claimed genus in the pending application as the conflicting claims perform the method of claim 1 of the pending application when running the more specific implementation.  In conflicting claim 3, the differences between the claims are more specific limitations in the conflicting claim, but the functions performed in the conflicting method claims function to perform the same functions as the modules in the system claim such that the method running as claimed in conflicting claim reads on the method of claim 1.  Note that in the above mappings, the rendering outputs in the conflicting claims are lighting information and point samples which are closer are weighted higher for example in the conflicting claims as when they are considered for a point sampling ray than a sample beyond a maximum distance.
Note that similar reasoning applies to independent claim 11 which is at least as broad as claim 1 which is already anticipated by the conflicting claim as explained above.
The following table illustrates the remaining corresponding conflicting claims between the pending application and the conflicting patent, in each case the conflicting claims anticipating the broader claims of the pending application such that one of ordinary skill in the art when reading the conflicted claims would at once envisage the invention claimed in the pending application. (MPEP 804 (2)(B)(1)).  Note that claims 5 and 6 of the pending application are the narrowest claims of that application and render anticipated the dependent claims of the pending application as well and thus these will be mapped below to the conflicting claims.
Conflicting Application 16562279
Pending Application 16562319
3, 4, 5 or 6
1
5 or 6
2
5 or 6
3

4
5 or 6
5
5 or 6
6


5 or 6
7
5 or 6
8
5 or 6
9
5 or 6
10
3,4, 5 or 6
11
5 or 6
12
5 or 6
13
5 or 6
14
5 or 6
15
5 or 6
16
5 or 6
17
5 or 6
18
5 or 6
19
5 or 6
20


In the above dependent claims, it can be seen that for each claim, the corresponding functions are already contained within the conflicting claims 3, 4, 5 or 6 such that in each case any of claims 3, 4, 5, or 6 as indicated above anticipates each of the claims noted above as the same functions are performed by the conflicting system of claims 3, 4,5 or 6 as are performed in the system and method of claims 1-20 of the pending application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and mathematical concepts (judicial exceptions) without significantly more. The judicial exception(s) is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as fully explained below.
First in determining the broadest reasonable interpretation of the claim as a whole, while the method is for “use in rendering a scene,” the type of rendering and even type of scene are not limited at all such that any type of rendering by any actor of any type of scene is what “determining lighting information” is “for use in.”  Furthermore in some “location” there is “lighting information…to be obtained” but again there is no limit as to what identifies a location nor specifically where lighting information is to be obtained from.  The claim further goes on to recite taking “point samples of illumination” and “volume samples for lighting conditions” but again does not limit how such taking is achieved to any particular technique nor what performs such an action nor what form such point and volume samples take.  A “distance restriction” is also recited as established for “the volume samples to a distance outside of a defined radius from the location,” but again who or what applies this distance restriction or the form it takes is not limited. These sampling steps then lead to a “performing” step which utilizes the point and volume samples and weights close point samples higher than other obtained samples but who or what performs the sampling and weighting is not limited nor is how it is accomplished.  Finally, in the “combining” step the “results” of the sampling steps are combined in any manner so long as they produce some form of “lighting information” which again is not specified as specifically used nor is a specific output form identified.  Thus when considering each of the steps alone and in combination, the broadest reasonable interpretation of the claim as a whole is a set of steps to Alice/Mayo test, the claims set forth a process within the statutory categories, and thus must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.
The claims recite an abstract idea as they set forth and describe an abstract set of steps to apply, which could also be thought of mathematically, which amount to no more than concepts performed in the human mind.  As noted above, although recitation of a computer or processor for performing the steps would not necessarily obviate the rejection, the lack of any such structure for performing the steps in combination with the breadth of the claim language amounts to a process which can be performed in the human mind and would be considered when a human is attempting to render any object or scene into a representation such as painting or designing a model of an object or scene which is meant to have any element of photorealism.  For example an artist drawing a representation of a scene considers such steps when they paint each spot as they consider that objects near or greatly affected by light sources should be represented as brighter or with greater light shining on them and would perform such point sampling when considering reflections near reflective surfaces and would perform such volume sampling for a point when considering how light behaves in a volume affected by fog, rain, haze, etc 
Regarding claim 1, there are no additional elements beyond the abstract ideas found in the claims and thus the claims fail “Prong Two” of Step 2A.  Furthermore, the combination of concepts when considered as a whole as above do not amount to an integration of the judicial exceptions into a practical application but rather a combination of judicial exceptions.  Thus the claims must be evaluated under step 2B.
In step 2B it must be considered whether there is an inventive concept, or whether additional elements can be evaluated which all in combination amount to an inventive concept.  Here as noted above, there are no additional elements recited as the steps individually relate to abstract/mental/mathematical processes as explained above and in combination they amount to the abstract idea of painting a point on a surface of any image of an object rendered in any photorealistic manner.  Thus the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) (Step 2B: NO) and thus is not eligible, warranting a rejection for lack of subject matter eligibility.
Note regarding claim 11, the analysis of the claim functions and each limitation of claim 1 corresponds to analysis which also applies to claim 11.  Claim 11 does recite nominally an “apparatus” and “at least one processor configured to” perform functions of the method.  However, such apparatus and processor are not computers themselves which are necessarily sought to be improved by the claims, but rather are recited merely as a tool for performing the abstract ideas.  Thus such recitation of the “processor” does not integrate the abstract ideas into a practical application.  Furthermore in Step 2B, these additional limitations of the “at least one processor” performing the abstract ideas does not qualify as significantly more as this is essentially mere instructions to implement an abstract idea on a computer.
Regarding dependent claims 2-10 and 12-19, the remaining claim limitations do not alter the analysis above and each claim is similarly rejected for failure to integrate their respective judicial exceptions into a practical application or through reciting the judicial exceptions such that the claims as a whole amount to significantly more than the judicial exceptions themselves.  Rather in each claim, the claim further recites a mental process or mathematical concept which would be considered mentally by a skilled artist when rendering a photorealistic representation of a scene.  Thus the dependent claims are likewise directed to patent-ineligible subject matter.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jarosz et al1 (“Jarosz”).
Regarding claim 1, Jarosz teaches a method for determining lighting information for use in rendering a scene (see Jarosz, column 4, lines 16-44 teaching “progressively rendering radiance for a volumetric medium" such that "[g]iven a geometric model of a virtual space, or another description of a scene, a process or apparatus generates an image or multiple images" so that "a representation of the computed average estimated radiance at each pixel in the scene is stored” such that lighting information for use in rendering a scene is determined as further explained below; note further column 5, lines 34-67 through column 6, lines 1-20 teaching that “a renderer takes as its input a geometric model or some representation of the objects, lighting, effects, etc. present in a virtual scene and derives one or more images of that virtual scene from a camera viewpoint"), the method comprising:
identifying a location for which lighting information is to be obtained (see Jarosz, column 8, lines 45-67 through column 9, lines 1-65 and figure 3 for example, teaching identifying a location for which lighting information such that  for light transport in participating media, the "light incident at any point, x, in a scene (e.g., the camera view point) from a direction, {right arrow over (w)} (the over arrow here signals a ray or vector), such as direction through a pixel, can be expressed using a radiative transport equation" as in "Equation 1" with a  "first term" and "second term" where the "first term is outgoing reflected radiance from a surface, Ls, at the endpoint of the ray, xs=x−s{right arrow over (w)}, after attenuation due to the transmittance Tr. in homogeneous media" and "the second term is medium radiance’” such that lighting information Ls and Lm are obtained for a location through equation 1 sampling a surface point and then through equation 3 and its variants which sample a volume of light at that point; see also figure 4 as noted below where for example a point “xi” has lighting information obtained for it);
taking one or more point samples of illumination arriving at the location (see Jarosz, column 8, lines 45-67 through column 9, lines 1-16 and figure 2 where the “first term” above corresponds to taking of a point sample corresponding to the intersection with a surface point giving a direct radiance value which is attenuated over a distance “s” to the hit surface which is sampled; see also column 10, lines 64-67 through column 11, lines 1-33 and figure 4 where the point xi in relation to the camera viewpoint is the point for identifying lighting information and determines a pixel value “c” for “Lm” in the volume represented as depicted in figure 4 and the “surface radiance” hitpoint can be seen with respect to a ray which receives direct radiance from some diffuse surface in this example and gathers the direct radiance at this hitpoint as in equation 1);
determining one or more volume samples for lighting conditions that may affect the location (see Jarosz, column 8, lines 50-67 through column 9, lines 1-65 as noted above where for a given location as mapped above the “medium radiance” term of equation 1 which is found through the various techniques explained is a determination of volume samples for lighting conditions that may affect the location as for example as seen in figure 2 a volume is effective sampled around the location through sampling “photon beams” in the volume as seen for example in figure 4, as explained in column 10, lines 64-67 through column 11, lines 1-33 and figure 4 where the point xi in relation to the camera viewpoint is the point for identifying lighting information and determines a pixel value “c” for “Lm” in the volume represented as depicted in figure 4 with this value Lm being an accumulation of samples of the volume as “the paths are traced from the eye until a diffuse surface is hit and then the renderer estimat[es] volumetric scattering by finding the beam/ray intersections” such that the volume is sample through such ray/beam intersections where the “renderer computes c by tracing a number of paths N from the eye, evaluating W, and evaluating the media radiance Lm” where “Lm is approximated using photon beams”; note also that column 9, lines 32-59 and figure 2 also make clear how the volumetric sampling acquires samples as it acquires an “estimate of the incident radiance along the direction {right arrow over (w)} using one photon beam” for example such that a “first transmittance term accounts for attenuation through a distance w to x, and the second computes the transmittance through a distance v to the position of the photon”);
establishing a distance restriction on the volume samples to a distance outside of a defined radius from the location (see Jarosz, column 10, lines 64-67 through column 11, lines 1-33 and figure 4 where a distance outside of a defined radius from the location establishes a distance restriction for the volume samples as in a first example of a restriction the volumetric samples are restricted to the extent of the scene such that any distance defined as outside the scene in relation to a given point would be restricted from input, in other words if accumulating samples along a given ray path, this cannot go outside the defined extent of the scene such as a surface as in figure 4);
performing point sampling and volume sampling and weighting close point samples higher than other obtained samples (see Jarosz, column 8, lines 50-67 through column 9, lines 1-65 where point sampling is accomplished to determine the direct radiance element as in equation 1 and is determined according to a weighting element where “attenuation” along the “ray” Xs sampling the surface means that points closer to the surface are attenuated less and thus weighted higher than other obtained samples for other surfaces which are farther away ); and
combining the results of point sampling and volume sampling to produce lighting information for the location (see Jarosz, column 8, lines 50-67 through column 9, lines 1-65 where point sampling is accomplished to determine the direct radiance element as in equation 1 determining the radiative transfer at the point for a given pixel which then combines these terms using equation 1 combining the point sampling term of the “outgoing reflected radiance from a surface” and the volume sampling information from the second “medium radiance” term “Lm” comprising the collected volumetric light information accumulated by the volumetric beam sampling described in column 10, lines lines 64-67 through column 11, lines 1-33 and figure 4)
Regarding claim 2, Jarosz teaches all that is required as applied to claim 1 above and further teaches wherein the location is a point in a 3-D scene or a sample taken for a 2-D image to be rendered (see Jarosz, column 8, lines 50-67 through column 9, lines 1-16 teaching the location identified above is a sample is for a 3D scene and is taken for a 2-D image to be rendered as explained in column 4, lines 16-44 teaching “progressively rendering radiance for a volumetric medium" such that "[g]iven a geometric model of a virtual space, or another description of a scene, a process or apparatus generates an image or multiple images" ).
Regarding claim 3, Jarosz teaches all that is required as applied to claim 1 above and further teaches wherein the point samples are confined to a predetermined distance from the location (see Jarosz, column 8, lines 50-67 through column 9, lines 1-4 where the point samples sampling a given point X in a scene are confined to a predetermined distance defined by the “attenuation” factor Tr which has an extinction coefficient which confines point samples to some distance through these terms as they fall of to a negligible amount for example).
Regarding claim 4, Jarosz teaches all that is required as applied to claim 2 above and further teaches wherein the point samples are confined to a predetermined distance from the location (see Jarosz, column 8, lines 50-67 through column 9, lines 1-4 where the point samples sampling a given point X in a scene are confined to a predetermined distance defined by the “attenuation” factor Tr which has an extinction coefficient which confines point samples to some distance through these terms as they fall off to a negligible amount for example).
Regarding claim 5, Jarosz teaches all that is required as applied to claim 1 above and further teaches wherein the point samples are weighted according to their distance from the location (see Jarosz, column 8, lines 50-67 through column 9, lines 1-4 where the point samples sampling a given point X in a scene are weighted according to a predetermined distance defined by the “attenuation” factor Tr which functions to weight sample contribution over the distance s such that points closer to the location are attenuated less or in other words weighted more).
Regarding claim 6, Jarosz teaches all that is required as applied to claim 2 above and further teaches wherein the point samples are weighted according to their distance from the location (see Jarosz, column 8, lines 50-67 through column 9, lines 1-4 where the point samples sampling a given point X in a scene are weighted according to a predetermined distance defined by the “attenuation” factor Tr which functions to weight sample contribution over the distance s such that points closer to the location are attenuated less or in other words weighted more).
Regarding claim 7, Jarosz teaches all that is required as applied to claim 1 above and further teaches wherein the volume samples are accumulated over a volume swept through a 3-D scene (see Jarosz, column 9, lines 5-65 and figure 3 teaching to “estimate radiance due to a photon beam, treat the beam as an infinite number of imaginary photon points along its length (as shown in the right-hand side of FIG. 3” such that these constitute volumetric samples which are accumulated over the beam through multiple points in 3D space such that the beam sampling the volume effectively sweeps this volume through the 3D scene; note that this sweeping can also be seen as in figure 4 and as described in column 10, lines 64-67 through column 11, lines 1-33 and figure 4 where “photon beams are shot from light sources and the paths are traced from the eye until a diffuse surface is hit and then the renderer estimating volumetric scattering by finding the beam/ray intersections and weighting by the contribution W to the camera” and the “renderer computes c by tracing a number of paths N from the eye, evaluating W, and evaluating the media radiance Lm” such that this tracing of beam paths through the volume accumulates multiple samples of volumetric media radiance through multiple passes and beams).
Regarding claim 8, Jarosz teaches all that is required as applied to claim 2 above and further teaches wherein the volume samples are accumulated over a volume swept through a 3-D scene (see Jarosz, column 9, lines 5-65 and figure 3 teaching to “estimate radiance due to a photon beam, treat the beam as an infinite number of imaginary photon points along its length (as shown in the right-hand side of FIG. 3” such that these constitute volumetric samples which are accumulated over the beam through multiple points in 3D space such that the beam sampling the volume effectively sweeps this volume through the 3D scene; note that this sweeping can also be seen as in figure 4 and as described in column 10, lines 64-67 through column 11, lines 1-33 and figure 4 where “photon beams are shot from light sources and the paths are traced from the eye until a diffuse surface is hit and then the renderer estimating volumetric scattering by finding the beam/ray intersections and weighting by the contribution W to the camera” and the “renderer computes c by tracing a number of paths N from the eye, evaluating W, and evaluating the media radiance Lm” such that this tracing of beam paths through the volume accumulates multiple samples of volumetric media radiance through multiple passes and beams).
Regarding claim 9, Jarosz teaches all that is required as applied to claim 1 above and further teaches wherein a maximum distance at which volume sampling is performed is based on attenuation or an extent of a 3-D scene (see Jarosz, teaching the volume sampling as in columns 8-9 as explained above and figure 3 where a radius around a ray samples the volume of the media around a certain point and as seen in figure 4 and explained in column 10, lines 64-67 through column 11, lines 1-33 and figure 4 the renderer performs “estimating volumetric scattering by finding the beam/ray intersections and weighting by the contribution W to the camera” such that this weighting W is an attenuation and furthermore additionally and alternatively the volume sampling can only go to a maximum distance defined by the extent of the 3D scene as it could not sample beyond the scene as no such information would exist).
Regarding claim 10, Jarosz teaches all that is required as applied to claim 2 above and further teaches wherein a maximum distance at which volume sampling is performed is based on attenuation or an extent of a 3-D scene (see Jarosz, teaching the volume sampling as in columns 8-9 as explained above and figure 3 where a radius around a ray samples the volume of the media around a certain point and as seen in figure 4 and explained in column 10, lines 64-67 through column 11, lines 1-33 and figure 4 the renderer performs “estimating volumetric scattering by finding the beam/ray intersections and weighting by the contribution W to the camera” such that this weighting W is an attenuation and furthermore additionally and alternatively the volume sampling can only go to a maximum distance defined by the extent of the 3D scene as it could not sample beyond the scene as no such information would exist).
Regarding claims 11-20, the instant claims are directed toward an “apparatus for determining lighting information” where the apparatus comprises “at least one processor configured to” perform a series of steps which correspond to those of claims 1-10, respectively.  Jarosz teaches each of the functions of the method as fully explained above and teaches the functions performed in an apparatus embodiment comprising at least one processor (see Jarosz, column 20, lines 10-67 and figure 10 teaching “a processing unit 820” for example which implements the “techniques” described) and thus Jarosz also teaches the limitations of the apparatus claims as well.  In light of this, the limitations of claims 11-20 correspond to the limitations of claims 1-10, respectively; thus they are rejected on the same grounds as claims 1-10, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jarosz et al2 – Mentioned in Jarosz above and numerous techniques applicable to Jarosz and additional explanation as to concepts described in Jarosz above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT E SONNERS/Examiner, Art Unit 2613            

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Patent No. 8638331
        2 Jarosz, Wojciech, et al. "A comprehensive theory of volumetric radiance estimation using photon points and beams." ACM transactions on graphics (TOG) 30.1 (2011): 1-19.